SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30,2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 12 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-52956 QUANTUM MATERIALS CORP. (Exact name of Registrant as specified in its charter) Nevada 20-8195578 (State of jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12326 Scott Drive, Kingston, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 701-8779 4724 E. Foothill Drive, Paradise Valley, AZ (Former address of principal executive offices, if changed since last report) (Zip Code) Securitiesregistered pursuant to Section 12 (b) of the Act:None Securities registered pursuant to Section 12 (g) of the Act:Common Stock, $.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes No [X] Check whether the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X .No . Indicate by check mark whether the Registrant has submitted electronically and posted on it’s corporate Web site, if any, every Interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark if disclosure of delinquent filers in response to Item405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: smaller reporting company [X]. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of December 31, 2011, the number of shares of Common Stock held by non-affiliates was approximately 81,000,000 shares with a market value of $10,530,000 based upon a last sale for our Common Stock of $.13 as of the close of business on December31, 2011. As of June 30, 2012, the issuer had 124,113,887 shares of common stock, $0.001 par value per share outstanding, after giving effect to the subsequent issuance of 6,156,375 shares of Common Stock, which shares were fully paid as of June 30, 2012. 1 FORWARD-LOOKING STATEMENTS Some of the statements under this Form 10-K contain forward-looking statements. All statements other than statements of historical facts contained in this Form 10-K, including statements regarding our plans, objectives, goals, strategies, future events, capital expenditures, future results, our competitive strengths, our business strategy and the trends in our industry are forward-looking statements. The words “believe,” “may,” “could,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “expect,” “appear,” “forecast,” “future,” “likely,” “probably,” “suggest” and similar expressions, as they relate to the Company, are intended to identify forward-looking statements. Forward-looking statements reflect only our current expectations. We may not update these forward-looking statements, even though our situation may change in the future. In any forward-looking statement, where we express an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will be achieved or accomplished. Our actual results, performance or achievements could differ materially from those expressed in, or implied by, the forward-looking statements due to a number of uncertainties, many of which are unforeseen, including, without limitation: ● our reliance on our exclusive licensing agreement with William Marsh Rice University; ● we are a development stage company with no history of profitable operations; ● we will need substantial additional capital to finance our business; ● our products may not gain market acceptance; ● we need to build a manufacturing plant which could have cost overruns and implement plans to hire sales and marketing personal, establish distribution relationships and channels and strategic alliances for market penetration and revenue growth; ● competition within our industry; ● reduction or elimination of government subsidiaries and economic incentives for solar technology could cause our anticipated revenues to decline; and ● the availability of additional capital on terms acceptable to us. In addition, you should refer to the “Risk Factors” section of this Form 10-K for a discussion of other factors that may cause our actual results to differ materially from those implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Form 10-K will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, if at all. Accordingly, you should not place undue reliance on these forward-looking statements. We qualify all the forward-looking statements contained in this Form 10-K by the foregoing cautionary statements. 2 PART I Item 1. Business Corporate Structure Quantum Materials Corp. (“Quantum Materials” or “QMC”) owns 100% of its operating subsidiary, Solterra Renewable Technologies, Inc. (“Solterra”).The term “the Company” includes Quantum Materials and Solterra unless the context indicates otherwise. History of Quantum Materials Corp. Quantum Materials was formed under the laws of the State of Nevada on January 9, 2007. It acquired certain mineral claims located in Nevada. Quantum Materials has not pursued these rights to its mineral claims and is concentrating its business operations on those of its wholly-owned subsidiary described below. Quantum Materials is a development stage nanotechnology and advanced materials company. We perceive an opportunity to acquire a significant amount of the nanomaterials market by commercializing a low cost high volume tetrapod quantum dot production process based on our exclusive license agreement with William Marsh Rice University and on additional proprietary processes and specialized knowledge that has been developed by the company and through our agreement with Access2Flow, a Netherlands based consortium focused on continuous flow chemistry. Our objective is to commercialize our high volume nanomaterials production processes and to use these materials to enable advanced and disruptivetechnologies that depend on a ready source oflow cost materials in order for these technologies to become commercially viable. Solterra Renewable Technologies, Inc. Solterra was organized in the State of Delaware on the 19th day of May 2008. The principal executive office of Solterra is located at 12326 Scott Dr. Kingston OK 73439 and its phone number is (480) 466-6939. Solterra, which is a wholly-owned subsidiary of Quantum Materials, isfocused on using our materials to commercialize a quantum dot based solar cell technology. Business Accomplishments The following is an outline of the business accomplishments of the Company since July 2011. ●
